 TOCCO DIVISION OF PARK-OHIO INDUSTRIESTocco Division of Park-Ohio Industries, Inc. and In-ternational Union, United Automobile, Aero-space and Agricultural Implement Workers ofAmerica, Local 91, UAW. Case 8-CA-12702July 30, 1981DECISION AND ORDEROn June 27, 1980, Administrative Law JudgeRussell M. King, Jr., issued the attached Decisionin this proceeding. Thereafter, the General Counselfiled exceptions and a supporting brief. Respondentfiled an answering brief to the General Counsel'sexceptions.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings, and conclusions of the Administrative LawJudge only to the extent consistent herewith.The complaint alleges, inter alia, that Respond-ent violated Section 8(a)(1) and (5) by unilaterallytransferring work to its Boaz, Alabama, plant. Therecord evidence described by the AdministrativeLaw Judge shows that the Union has representedthe production, maintenance, and service employ-ees at Respondent's Tocco plant for 35 years. Be-tween 1974 and 1976 Respondent conceived, con-structed, and opened a plant at Boaz which had thesame manufacturing capacity as the Tocco plant.The purpose of the Boaz plant was and is to manu-facture the Tocco products at less cost. Followingthis transfer of some manufacturing equipmentfrom Tocco to Boaz in 1976, the Union filed acharge that the transfer of the machinery and trans-former work to Boaz, without bargaining with theUnion, violated the Act.During the parties' contract negotiations betweenDecember 1976 and June 1977, Respondent submit-ted nine separate lengthy and complete proposals.Each proposal made reference to the Boaz plantand the earlier settlement. In each proposal, Re-spondent also maintained its right to transfer workfrom Tocco to Boaz and invited the Union to makeany proposal it desired to restrict or limit Respond-ent's asserted right. The Union made no such pro-posal. On January 14, 1977, the Union did propose,however, a severance pay clause. Respondent op-posed severance pay until April 20 and on June 13both parties agreed on a severance pay provision.'On July 11, a new contract was agreed to and ex-ecuted, and the strike, which had commenced on'As reported by the Administrative Law Judge. the contract \t.asnever offered or admitted into evidence in this case. The severance payclause provides that in the event "the Company determines" to close theTocco plant or transfer a Tocco toperation. severance pay ill be pro-videdJanuary 21 when the old contract expired, wasended.On August 25, 1977, the Company announced tothe Union that all transformers, transformer com-ponents, and oscillators would be manufactured atBoaz in the future. This announcement also statedthat future transfers of work were under considera-tion but gave no specifics. At a point not specifiedin the record, between the August 1977 meetingand January 1979, Respondent informed the Unionthat "contractor manufacturing" and a six-spindlenumerical control lathe would be transferred toBoaz.On January 30, 1979, the Company announcedthe transfer of the water systems, work stations,control stations, TOCCOtrols, and electrical con-trol panel from Tocco to Boaz. Respondent ex-plained that this transfer would involve the "relo-cation" of approximately 25 employees at Toccoover the ensuing 6 months. The Union requestedtime to consider the transfer and a further meetingon the entire subject was scheduled for February 8.Due to the nonavailability of various participantsthe February 8 meeting was not held.Meanwhile, on February 27, the Union was noti-fied that four employees were to be laid off the fol-lowing day. This layoff was the topic of discussionat the meeting held on March 1. At that meeting,the Union claimed that the layoffs were prematureand that there should have been prior negotiationsor bargaining. The Respondent claimed that theentire matter had been settled during the 1976-77contract negotiations. The instant charge was filedon March 21.In his Decision (sec. II,C,I), the AdministrativeLaw Judge dismissed the 8(a)(l) and (5) allegationsarising from the transfer of the work to Boaz byfinding that:The language of the severance pay clause,the bargaining history, and the evidence as awhole dictate my conclusion in this case thatthe union waived its right to participate in orbargain about any decision to transfer work toBoaz and any resulting terminations or layoffs,except as may be otherwise provided in thecontract. I simply feel that that matter is soclearcut in this case that it deserves no furtherdiscussion or attention in this Decision.It is well settled that an employer has an obliga-tion to bargain concerning a decision to relocateunit work.2The statute, rather than the contract,gives the employees' bargaining representative aright to be consulted concerning such unilateral2.,murican .edle & .bv .tv Com(pan. el a.. 20) NI.RB 534 (1973.257 NLRB No. 44413 DECISIONS OF NATIONAL LABOR RELATIONS BOARDchange affecting terms and conditions of employ-ment.3A union may waive its statutory right tobargain about such changes in terms and conditionsof employment.4The Board requires, however,that the waiver not be lightly inferred but must be"clear and unmistakable."5Such waiver may befound in express contract language or in unequivo-cal extrinsic evidence bearing upon ambiguous con-tractual language.6Applying these principles here, we do not findthat the severance pay provision of the parties'contract standing alone constitutes a clear and un-mistakable waiver by the Union of its statutoryright to be consulted in advance about Respond-ent's decision to transfer work to Boaz. The sever-ance pay provision speaks only of the severancepay to be provided in the event of the closure ofthe Tocco plant or transfer of a Tocco operation.The provision is at best equivocal, however, as tothe waiver issue before us. It contains no specificreference to a right by Respondent to transferwork to Boaz without prior notice or consultationwith the Union.7Nor do we find that the bargaining history estab-lishes that the Union has waived its right to bar-gain over the transfer of unit work. The entirethrust of Respondent's bargaining proposals duringthe 1977 negotiations was to notify the Union thatRespondent did not recognize any restrictions onits freedom to transfer work and to invite theUnion to submit proposals to restrict this assertedfreedom. But there is no showing on this recordthat the Union clearly relinquished its statutoryright prior to the 1977 negotiations. Absent such afinding, the thrust of Respondent's proposals,which ignore the Union's statutory right, represent-ed an attempt by Respondent to shift the burden: McDoninell Douglas Corporation, 244 NLRB 881 (1976). See alsoBrown Company, erc.. 243 NL.RB 769, 769 77(1 (1979).4Sece e g. Consolidated Foods Corporation, 183 NLRB 832 (1970).r Keller-Crescent Company a Division of Molser. 217 NLRB 685 (1975);and ew York Mirror, Division of Hlearst Corporation, 151 NLRB 834(1965).See also he Timken Roller Bearing Co. v NL.R.B.. 325 F 2d 746. 751(6th Cir. 1963), cert. denied 376 U.S. 971 (1964).International Union of Operating Engineers. Local 18 (Davis-McKee,Inc.), 238 NLRB 652 (1978)7 That a clear and unmistakable waiver is not present here is plainlyshown by comparing the severance pay provision with the explicit con-tract language in Consolidated I;ods. supra a case relied on by Respond-ent in its brief to the Board. There, the contract afforded the employer"the exclusive right" to "change, modify or cease its operation. process-es, or production. in its discretion ." as well as provisions that "theEmployer shall be the sole judge of all factors involved includinglocation of business and personnel." The instant case contains no such ex-plicit language.In its brief to the Board. Respondent also relied on Radioear Corpora-tion, 214 NLRB 362 (1974), to support its waiver contenltion. We notethat the majority there relied heavily on a zipper clause in the parties'contract to support the waiver finding. No such claim hased on a zipperclause is present here Thlt aside. Chairman Fanning and Member Jen-kins continue to adhere to their dissent in Radioeurfor obtaining contract language dealing with trans-fer of unit work to the Union.8It was not, howev-er, incumbent on the Union to obtain contract lan-guage. Instead, it was incumbent on Respondent, ifit sought to limit or restrict the Union's statutoryright, to obtain the waiver.9That Respondentnever even submitted a proposal which sought tolimit or restrict the Union's statutory right under-cuts Respondent's reliance on the bargaining histo-ry to establish a waiver.Finally, we find no merit in Respondent's con-tention that the Union's acquiescence in earliertransfers, alone or with the severance pay provi-sion and bargaining history, establishes a unionwaiver. In both instances where Respondent an-nounced work transfers that affected directly theemployee complement in the bargaining unit theUnion questioned Respondent's action. t Thus, theUnion protested the first transfer of unit work toBoaz in 1976 and filed a charge with the Board.And the Union requested a meeting on the instanttransfer when it learned about it on January 30,1979. Although the Employer agreed to meet withthe Union, it carried out the transfer before themeeting took place."In sum, we do not find that the Union waived itsright to bargain regarding the transfer of unit workeither in express contract language or by unequivo-cal extrinsic evidence bearing upon ambiguous con-tract language. Accordingly, we conclude that Re-spondent's failure to bargain as to the January 1979' The Board has held that unilateral removal of bargaining unit workduring a contract term is the type of contract modification proscribed bythe Act. Under Sec. 8(d) of the Act, a party to the contract cannot becompelled to bargain about such a modification. See Brown Company.supr a.9 We also note that there is no evidence that the Union took the baitdangled by Respondent's bargaining stance. i.e.. the Union did not submitany proposal to limit or restrict Respondent's asserted right. Arguably.the absence of any such proposal by the Union is evidence that the Uniondid not recognize the right asserted by Respondent during negotiations.Compare Amear Division. ACF Industries, Incorporated, 247 NLRB 1056(1980). And, of course, the Union's filing of the charge in 1976. on thefirst occasion that Respondent moved unit work to Boaz and immediatelypreceding the 1977 negotiations, comports with the Union's view thatRespondent does not ejoy the asserted freedom to transfer unit workwithout bargaining with the Union.'° By contrast, the record here does not indicate that any employeelayoffs or transfers were aallounced, or resulted from, the other twoequipment transfers between August 1977 and January 1979.We note that the prepared statement by Respondent which was read tothe Union in August 1977 specifically stated that the Company does notwish to discontinue any current Cleveland operation and has no intentionto do so. Further, it stated that if additional decisions are made on thismatter, Respondent will inform the Union.The record fails to establish the precise timing. scope, or effect, if any.on unit employees of the two changes that occurred after August 1977but before January 1979" Cmrnpare International Shoe Company. 151 NLRB 693 (1965), wherethe pattern of acquiescence occurred prior to the disputed negotiationsand served as background to explain the union's unsuccessful attempt toobtain language restricting the employer's right to move during the nego-tia lions.414 TOCCO DIVISION OF PARK-OHIO INDUSTRIESdecision to transfer unit work to its Boaz plantconstituted a violation of Section 8(a)(5) and (1).CONCLUSIONS OF LAW1. Respondent is an employer engaged in com-merce within the meaning of Section 2(2), (6), and(7) of the Act.2. The Union is a labor organization within themeaning of Section 2(5) of the Act.3. The following employees of Respondent con-stitute a unit appropriate for the purposes of collec-tive bargaining within the meaning of Section 9(b)of the Act:All production, maintenance and service em-ployees and timekeepers of the Ohio Crank-shaft and Camshaft Division and the ToccoDivision of Park-Ohio Industries, Inc., exclud-ing office employees, plant protection employ-ees, salaried employees, all group leaders, fore-men, foreladies, and all other supervisory em-ployees, guards and professional employees asdefined in the Act.4. By transferring to its Boaz, Alabama, plantwork formerly performed by employees in theabove-described unit, without providing the Unionwith an opportunity to bargain concerning the de-cision to locate such unit work, which transfer re-sulted in the layoff of unit employees, Respondenthas violated Section 8(a)(5) and (1) of the Act.5. Such unfair labor practices are unfair laborpractices affecting commerce within the meaningof the Act.THE REMEDYWe have found that Respondent violated Section8(a)(5) and (1) by unilaterally transferring unitwork to another of its plants. Hence we shall orderRespondent to cease and desist from unilaterallytransferring unit work or otherwise making unilat-eral changes in the employees' terms and condi-tions of employment without providing an opportu-nity to bargain to the employees' designated bar-gaining agent. In order to insure that there is genu-ine bargaining over the decision to transfer unitwork to another plant, we shall order Respondentto restore the status quo ante by reinstituting thewater systems, work stations, control stations,TOCCOtrols, and electrical control panel at itsTocco-Cleveland plant and to fulfill its statutoryduty to bargain. There is no evidence that thisremedy creates an undue hardship on Respondent.Respondent is still in existence and presently per-forms many functions at the same plant facility itdid in February 1979.The loss of employment of unit employees herestems directly from Respondent's unlawful actionin failing to meet its bargaining obligation. We findthat a meaningful bargaining order can be fash-ioned only by directing Respondent to offer unitemployees immediate and full reinstatement to theirformer jobs or, if those jobs no longer exist, to sub-stantially equivalent positions without prejudice totheir seniority or other rights and privileges and tomake them whole for any loss of earnings sufferedby reason of their unlawful termination, by pay-ment to them of a sum of money equal to thatwhich normally would have been earned from thedate of layoff to the date of Respondent's offer ofreinstatement, less net earnings during such period,with backpay computed on a quarterly basis, withinterest, in the manner prescribed in F. W. Wool-worth Company, 90 NLRB 289 (1950), and FloridaSteel Corporation, 231 NLRB 651 (1977). 12ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Tocco Division of Park-Ohio Industries, Inc.,Cleveland, Ohio, its officers, agents, successors,and assigns, shall:1. Cease and desist from:(a) Refusing to bargain with International Union,United Automobile, Aerospace and AgriculturalImplement Workers of America, Local 91, UAW,as to the decision to transfer unit work and by uni-laterally transferring unit work to its Boaz, Ala-bama, plant where such transfer has a substantial,adverse effect on unit employees.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them in Section 7 ofthe Act.2. Take the following affirmative action:(a) Upon request by the Union, bargain collec-tively with the Union with respect to the decisionto transfer the water systems, work stations, con-trol stations, TOCCOtrols, and electrical controlpanel from Tocco to Boaz, Alabama.(b) Reinstate at the Cleveland-Tocco plant thework previously performed by unit employees rep-resented by the Union and make whole these em-ployees in the manner set forth in the section aboveentitled "The Remedy."(c) Preserve and, upon request, make available tothe Board or its agents, for examination and copy-2See, generally, Isis Plumbing & Heating Co.. 138 NLRB 716 (1962).In accordance with his dissent in Olympic Medical Corporation, 250NLRB 146 (1980), Member Jenkins would award interest on the backpaydue based on the formula set forth therein.415 DECISIONS OF NATIONAL LABOR RELATIONS BOARDing, all payroll records, social security payment re-cords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder.(d) Post at its place of business at Cleveland,Ohio, copies of the attached notice marked "Ap-pendix."'3Copies of said notice, on forms providedby the Regional Director for Region 8, after beingduly signed by Respondent's representative, shallbe posted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Re-spondent to insure that said notices are not altered,defaced, or covered by any other material.(e) Notify the Regional Director for Region 8, inwriting, within 20 days from the date of this Order,what steps Respondent has taken to comply here-with.IT IS FURTHER ORDERED that the complaint bedismissed insofar as it alleges violations of the Actnot found herein.'3 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.WE WILL NOT refuse to bargain with theUnion as to the decision to transfer unit work,or unilaterally transfer unit work without bar-gaining with the Union, or any other union theemployees may select as their exclusive bar-gaining representative.WE WILL NOT in any like or related mannerinterfere with the efforts of the Union to bar-gain collectively on behalf of the employees inthe appropriate unit described below:All production, maintenance and service em-ployees and timekeepers of the Ohio Crank-shaft and Camshaft Division and the ToccoDivision of Park-Ohio Industries, Inc., ex-cluding office employees, plant protectionemployees, salaried employees, all groupleaders, foremen, foreladies, and all other su-pervisory employees, guards and profession-al employees as defined in the Act.WE WILL, upon request by the Union, bar-gain collectively with it with respect to thedecision to transfer the water systems, workstations, control stations, TOCCOtrols, andelectrical control panel from Tocco Divisionto Boaz, Alabama, and, if an understanding isreached thereon, reduce to writing and signany agreement reached as a result of such bar-gaining.WE WILL reinstate at Tocco Division ofPark-Ohio Industries, Inc., the work previous-ly performed by unit employees representedby the Union, and offer to these employees im-mediate and full reinstatement to their formerjobs or, if those jobs no longer exist, to sub-stantially equivalent positions, without preju-dice to their seniority or other rights andprivileges, and make them whole for any lossof pay suffered by them, with interest.Tocco DIVISION OF PARK-OHIO IN-DUSTRIES, INC.DECISIONSTATEMENT OF THE CASERUSSELL M. KING, JR., Administrative Law Judge:This case was heard by me in Cleveland, Ohio, on No-vember 7, 8, and 9, 1979.' The charge was filed by theUnion on March 21 and the complaint was issued May30 by the Regional Director for Region 8 of the NationalLabor Relations Board (the Board), on behalf of theBoard's General Counsel. The complaint alleges that theCompany unilaterally transferred work to its Boaz, Ala-bama, plant and subcontracted out other work resultingin the layoff of four employees without first bargainingwith the Union, in violation of Section 8(a)(l) and (5) ofthe National Labor Relations Act (the Act).2The com-plaint further alleges that the Company improperly re-All dates hereafter are in 1979 unless otherwise indicated.2 The pertinent parts of the Act provide as follows:Sec. .(a) It shall be an unfair labor practice for an employer-(I) to interfere with, restrain, or coerce employees in the exerciseof the rights guaranteed in section 7 ....Sec. 7. Employees shall have the right ... to bargain collectivelythrough representatives of their own choosing, and to engage inother concerted activities for the purpose of collective bargainingand other mutual aid or protection ....* ...SSec. 8. (a)(5) to refuse to bargain collectively with the representa-tives of his employees ...416 TOCCO DIVISION OF PARK-OHIO INDUSTRIESfused to furnish the Union with information regardingthe transfer of work and subcontracting.Upon the entire record including my observation ofthe demeanor of the witnesses,3and after due considera-tion of the briefs filed herein by the General Counsel andRespondent Company, I make the following:The pleadings and admissions herein establish the fol-lowing jurisdictional facts. Respondent Company is andhas been at all times material herein a corporation dulyorganized under and existing by virtue of the laws of theState of Delaware and maintains its Tocco Division, amanufacturing facility or plant, in Cleveland, Ohio, thesole facility directly involved herein, and where it is en-gaged primarily in the production of heat inductionunits. Annually, in the course and conduct of its businessoperations, the Company ships products valued in excessof $50,000 from its Tocco facility directly to points lo-cated outside the State of Ohio. Thus, and as admitted, Ifind and conclude that Respondent Company is now, andhas been at all times material herein, an employer en-gaged in commerce within the meaning of Section 2(2),(6), and (7) of the Act.FINDINGS OF FACTI. JURISDICTIONAlso as admitted, I find that the Charging Union isnow, and has been at all times material herein, a labororganization within the meaning of Section 2(5) of theAct.A. Background4The Union has represented the Company's production,maintenance, and service employees for some 35 years.5In 1974 the Company conceived the Boaz, Alabama,plant and in mid-1975 construction commenced. Boazhas the same manufacturing capabilities as Tocco and itsoriginal and continuing purpose was and is to manufac-ture the Tocco products more cheaply. In 1976 the Com-' The facts found herein are based on the record as a whole and uponmy observation of the witnesses. The credibility resolutions herein havebeen derived from a review of the entire testimonial record and exhibitswith due regard for the logic of probability, the demeanor of the wit-nesses, and the teaching of N.L.R.B. v. Walton Manufacturing & and Lo-ganvile Pants Company, 369 U.S. 404, 408 (1962). As to those testifying incontradiction to the findings herein, their testimony has been discreditedeither as having been in conflict with the testimony of credible witnessesor because it was in and of itself incredible and unworthy of belief. Alltestimony has been reviewed and weighed in light of the entire record.' A complete summary of the testimony of all the witnesses will notappear in this Decision, although all testimony has been considered. Ref-erence will be made to individual portions of testimony where appropri-ate. The General Counsel called four witnesses as follows: employee andUnion President Joseph Imars; Union International Service Representa-tive Horace Browner; employee and Chief Tocco Plant CommitteemanDennis Szulinski; and employee and Union Vice President Edwin L.Hoag. The Company called Personnel Director Ben M. Kozman, ToccoMaterials Manager Robert Rossley, and Attorney John J. Adams.' The alleged appropriate unit for the purposes of collective bargainingis set out in par. 5 of the complaint, is admitted in the Company's answer,and I so find. It will not be completely set out here but will appear laterherein in the section entitled "Conclusions of Law." In addition to theTocco Division plant (95 employees) the unit also includes the employeesof the Company's crankshaft and camshaft division, another separate andlarger plant (850 employees) also located in Cleveland.pany transferred some work to Boaz, including severalpieces of manufacturing equipment from Tocco, whichresulted in the filing of a charge by the Union and thesubsequent issuance of a complaint on September 3, 1976(Case 8-CA-10328). The existing contract between theCompany and the Union was due to expire January 21,1977, and negotiations began in mid-December 1976. Thethen existing case was eventually settled during these ne-gotiations and on March 21, 1977.6 In the meantime withthe expiration of the contract on January 21, 1977, theemployees struck, the parties went to Federal mediation,and finally on July 11 a new contract was agreed to, ex-ecuted, and the strike was ended. 7During the contract negotiations and between Decem-ber 17, 1976, and June 13, 1977, some nine separate,complete, and lengthy typewritten proposals were sub-mitted to the Union for consideration. In each of theseproposals the Company made reference to the Boazplant, the earlier settlement, maintained its right to useand transfer work from Tocco to Boaz, and invited theUnion to make any proposal it desired which would re-strict the Company's freedom from transferring work toBoaz or otherwise limiting its use. The Union never re-sponded nor commented but did, on January 14, 1977,interject into the negotiations a severance pay clause,which had never been discussed before. The Companyopposed severance pay up until April 20 and on June 13both parties agreed on a severance pay provision, whichessentially settled the entire contract dispute. On August25, 1977, the Company announced to the Union that itintended work transfers to Boaz and some work was infact transferred on several occasions without union ob-jection.I find and conclude without doubt that the issue ofBoaz plant transfers was "on the table" during the abovenegotiations and the matter was resolved with full free-dom in the Company, but with severance pay should lay-offs or terminations occur.B. Events Surrounding the Charge and Complaint inThis CaseOn January 8, 1979, employee and Union PresidentImars wrote Personnel Director Kozman about the Com-pany's policy of "sub-contracting," requesting the cus-tomer jobs that were being "farmed out," the names ofthe subcontractors, the dates the work was contractedout, and the number of hours of work involved. On Jan-uary 9 Union Representative Browner also wroteKozman expressing concern about "problems regardingloss of work at the Tocco plant," and requesting a meet-ing. Kozman replied on January 17, agreeing to a meet-ing after the Company had responded to Imars' January9 letter. On January 19, Works Manager John Watsonreplied to Imars' information request of January 9, fur-nishing all of the requested information except for specif-ic dates, which Watson stated were "not immediatelyI The settlement involved approximately S15.000 in backpay to sevenemployees, and the settlement agreement contained a "non-admission"clause in favor of the Company.' For reasons unknown to me. the contract was never offered or ad-mitted into evidence in the case.417 DECISIONS OF NATIONAL LABOR RELATIONS BOARDavailable," and the actual names of the subcontractors,which Watson advised would not be "good businesspractice." The names and specific dates were never for-warded, although the record itself does not reflect anyrenewed request or dissatisfaction with the initial re-sponse. On January 30 at a meeting at the plant of theunion committee members and Union RepresentativeBrowner, the Company announced further future trans-fers of work to Boaz which would involve the "reloca-tion" of approximately 25 employees at Tocco over thenext 6 months." The Union made no immediate responseto the announcement, requested time to consider it, and afurther meeting regarding the entire subject was tenta-tively set for February 8. Due to the nonavailability ofvarious participants the February 8 meeting was not heldand the meeting finally occurred on March 1. On Febru-ary 27 Chief Plant Committeeman Dennis Szulinski wasnotified that four employees were to be laid off the fol-lowing day and in fact on February 28 the first four lay-offs occurred, which was the major topic of discussion atthe March I meeting, the Union claiming that the layoffswere premature and that there should have been priornegotiation or bargaining, and the Company claimingthat the entire matter had long since been settled duringand in the 1976-77 contract negotiations. The charge inthis case was soon thereafter filed (March 21).C. Evaluating Law and Evidence1. The work transferThe language of the severance pay clause,9the bar-gaining history, and the evidence as a whole dictate myconclusion in this case that the Union waived its right toparticipate in or bargain about any decision to transferwork to Boaz and any resulting terminations or layoffs,except as may be otherwise provided in the contract. ' Isimply feel that that matter is so clear cut in this casethat it deserves no further discussion or attention in thisDecision.2. SubcontractingAlthough the contracting out of work done, or whichmay be done, by employees in a bargaining unit is gener-ally considered to be a mandatory subject of bargain-ing, I find that such is not the case here. The evidencereflects that for many years approximately 10 percent ofTocco's work was contracted out. This involved a smallportion of almost every contract from a major customerinvolving $50,000 or more. The Company's motivationB The announcement was read from a prepared statement which wasadmitted into evidence. The statement makes reference to the Company'swarning of August 25. 1977, concerning the uncertainty of the Toccoplant and work transfers to Boaz and gives other reasons for the transfer.' The clause provides that, in the event "the Company determines" toclose the Tocco plant or transfer a Tocco operation, severance pay willbe provided.'o See International Shoe Company, 151 NLRB 693 (1965); ConsolidatedFoods Corporation, 183 NLRB 832 (1970); Radioear Corporation, 214NLRB 362 (1974); and McDonnell Douglas Corporation, 224 NLRB 881(1976). Such things as recall rights and seniority are of course not encom-passed in this conclusion." Fibreboard Paper Products Corporation, 138 NLRB 550 (1962), enfd.322 F.2d 411 (D.C. Cir. 1963). affg. 379 U.S. 203 (1964).was always and solely economic, that is, it either lackedthe ability to produce the item or product, or it was nec-essary to meet a delivery schedule. The record lacks anydemonstrable evidence of an adverse impact on unit em-ployees, and the Union had in the past the opportunityto bargain about changes in existing subcontracting prac-tices at general negotiating sessions. 2 I find that theCompany did not violate its statutory bargaining obliga-tion by failing to invite union participation in its subcon-tracting decisions. 33. The information requestIn early January the Union requested information re-garding contracting. The Company's January 19 replywas, I find, complete and informative, but did excludethe specific subcontract dates and the names of the sub-contractor firms. Relative to the dates, the number ofhours during the previous -year period was listed(8,200), the Company adding that "[e]very major orderhas at least several sub-contracts over a period of timewith delivery scheduled for different appropriate times...[s]pecific information on each and every order is notimmediately available." Regarding the firm or companynames, refusal was based on "good business practice, in-cluding competitive considerations," although the Com-pany explained that it had used three firms that it hadbeen doing business with "anywhere from three to overtwenty years." Other than the Union's initial request andthe Company's reply, there is no evidence that thematter was further discussed or pursued at the March 1meeting or otherwise until the issuance of the complaint.I thus find and conclude that there was substantial andadequate compliance with the information request.Upon the foregoing findings of fact and initial conclu-sions, and upon the entire record, I hereby make thefollowing:CONCLUSIONS OF LAW1. Respondent Company is an employer engaged incommerce within the meaning of Section 2(2), (6), and(7) of the Act.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. The following employees of Respondent Companyconstitute a unit appropriate for the purposes of collec-tive bargaining within the meaning of Section 9(b) of theAct:All production, maintenance and service employeesand timekeepers of the Ohio crankshaft and Cam-shaft Division and the Tocco Division of Park-OhioIndustries, Inc., excluding office employees, plantprotection employees, salaried employees, all group12 The subject was specifically addressed during the 1974 negotiations.Over the years, the Union had filed numerous grievances regarding thesubject apparently none of which had gone to arbitration. Further, re-duced emphasis was placed on the matter of subcontracting in this caseby the General Counsel, whose major thrust was aimed at the worktransfers to Boaz.'3 Westinghouse Electric Corporation (Mansfield Plant),. 150 NLRB 1574(1965).418 TOCCO DIVISION OF PARK-OHIO INDUSTRIES419leaders, foremen, foreladies, and all other supervi- the Company were not guilty of unlawfully refusing tosory employees, guards and professional employees bargain with the Union regarding said actions.as defined in the Act. 5. The Company in this case has not refused to tenderrelevant information to the Union in violation of Section4. The Company's unilateral work transfers, subcon- 8(a)(5) and (1) of the Act.tracting, and layoff of employees in this case were not in 6. The Company in this case has not otherwise violat-violation of Section 8(a)(5) and (1) of the Act, and thus ed the Act.[Recommended Order for dismissal omitted from pub-lication.]